Citation Nr: 0517696	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  05-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board)on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, determined 
that new and material evidence had been received to reopen 
the veteran's claim and after reopening denied his service 
connection claim for bilateral hearing loss.

Although the RO has adjudicated the issue of entitlement to 
service connection for hearing loss on the merits, the Board 
is required to determine whether new and material evidence 
has been presented when a claim has been previously 
disallowed.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  For this reason, the Board must first determine 
whether new and material evidence has been received to reopen 
the claim for service connection prior to appellate review on 
the merits. 

Having reopened the veteran's claim, the issue of service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  In a February 1975 rating decision, VA determined that no 
new evidence had been submitted to warrant a change in the 
September 1946 denial of the veteran's claim for entitlement 
to service connection for an ear condition to include 
defective hearing; the veteran was informed of this decision 
the same month but did not respond within one year of such 
notification.

3.  Evidence added to the record since the February 1975 
rating decision is new evidence that, by itself or when 
consider with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The February 1975 rating decision, confirming denial of 
service connection for an ear condition to included defective 
hearing, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the 
February 1975 rating decision sufficient to reopen the 
veteran's claim for service connection for defective hearing.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) became effective.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the VCAA left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002) before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  Nothing in the VCAA shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's claim 
to reopen the previously denied claims of service connection 
for an ear condition to include defective hearing was 
received in December 2003, these regulatory provisions apply.  
Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for hearing loss, it is 
the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating the appellant's claim.  This is so 
because the Board is taking action favorable to the appellant 
in reopening the appellant's service-connection claim for 
hearing loss, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

New and Material Evidence

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for an ear 
condition to include defective hearing.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that VA denied service 
connection for an ear condition to include defective hearing 
in a March 1946 rating decision, which was confirmed in a 
September 1946 rating decision.  The veteran did not file a 
notice of disagreement (NOD) with the latter decision within 
one year of notification.  In November 1974, the veteran 
sought to reopen his claim for service connection for an ear 
condition to include defective hearing.  In a February 1975 
rating decision, VA confirmed its earlier denial noting that 
there still was no evidence of an ear condition.  In December 
2003, the veteran sought to reopen his claim for service 
connection for an ear condition claimed as bilateral hearing 
loss.  In an April 2004 rating decision, the RO reopened the 
veteran's claim for service connection, determining that new 
and material evidence had been submitted, and denied his 
claim for hearing loss on the merits.

Since the veteran did not file an NOD with either the 
September 1946 or the February 1975 rating decisions within 
one year of notification, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the February 
1975 rating decision consisted primarily of the veteran's 
service medical records, a July 1946 private physician's 
statement, and an August 1946 VA examination report.  Service 
medical records show that the veteran's September 1945 
separation examination report reflects a 20/20 on coin click 
testing and a 15/15 on voice whisper testing.  An August 1946 
VA examination report shows a 20/20 on voice whisper testing 
and a 20/20 on conversational voice testing.  The examiner 
also reported a 40/50 on watch tick testing.

Evidence presented or secured since the February 1975 rating 
decision includes additional non-VA audiological examination 
reports, articles, and various statements submitted by the 
veteran and his representative.  This evidence is clearly 
new, in that it is not redundant of other evidence previously 
considered.  Moreover, the evidence is material to the issue 
under consideration, as it reflects that the veteran has a 
high frequency hearing loss.  Admittedly, the whispered voice 
and spoken voice testing in 1945 and 1946 would not have 
detected high frequency hearing loss.  The testing the 
veteran received at discharge and on VA examination in 1946 
would provide no reliable information regarding the presence 
or absence of noise-induced, primarily upper frequency 
hearing loss.  The new evidence showing the presence of high 
frequency hearing loss raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for hearing loss has 
been received and the claim is reopened.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for hearing loss; the claim is 
REMANDED for de novo review.

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

The veteran contends that he suffers from hearing loss as a 
result of noise exposure in service as he was a member of a 
5-inch gun crew for 42 months and participated in battles in 
the Gilbert and Marshall Islands, the Mariannas, and Okinawa.  
He claims that he fired over 4,000 rounds of 5-inch shells at 
the enemy.

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).

It is not required that hearing loss disability be shown 
during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

The Board notes that the duty to assist includes obtaining 
service medical records, additional non-VA treatment records, 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  In conjunction 
with his claim, the veteran was asked to identify health care 
providers, who have treated him for his hearing loss and to 
furnish signed authorizations for release of records.  In 
response, the veteran indicated that Dr. Welsh performed 
surgery on his ear at the Holy Redeemer Hospital, but in 
statements received in February and July 2004, he indicated 
that Dr. Welsh was no longer practicing and that the Holy 
Redeemer Hospital destroyed its records after seven years.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Even though 
the veteran signed an authorization for release of records, 
VA Form 21-4142, in July 2002, indicating that Dr. Neil Katz 
in Coral Springs, Florida, has treated him since January 2001 
for hearing problems, the RO did not attempt to obtain such 
records.  The Board feels that an attempt should be made by 
VA to obtain medical records from Dr. Katz.  The RO should 
ask the veteran again to identity and sign releases for 
health care providers that have treated him for hearing loss, 
and should attempt to obtain missing VA and non-VA treatment 
records.  On remand, the veteran should be afforded a VA 
audiological examination to provide an opinion as to the 
nature and extent of any hearing loss found on examination 
and whether it may be related to service, to include due to 
noise exposure in service or a concussion from firing 5-inch 
guns.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for further development:

1.  The VA should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him for 
hearing loss since his discharge from 
service in November 1945.  The VA should 
attempt to obtain records from each 
health care provider he identifies, in 
particular treatment records from the Dr. 
Neil Katz in Coral Springs, Florida.  If 
records are unavailable, please have the 
provider so indicate.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an audiological examination.  
The claims file must be reviewed by the 
examiner in conjunction with the 
examination, and the report should so 
reflect.  All special studies or tests 
deemed necessary by the examiner are to 
be accomplished.  The examiner should 
elicit a history from the veteran as to 
his in-service noise exposure and hearing 
problems, to include his account of 
problems as the result of a deep sea mine 
explosion while on the U.S.S. Erben in 
March 1945 and the concussion from firing 
guns on the U.S.S. Swenson in September 
1945.  The examiner should offer opinions 
as to whether:  (1) the veteran has 
defective hearing, and (2) whether it is 
at least as likely as not (50 percent or 
more probability) that such disorder 
began during his military service or is 
related to any incident of such service.

3.  Following completion of the above, VA 
should readjudicate the veteran's 
service-connection claim, including 
review of any additional evidence 
obtained on remand.  If any determination 
remains unfavorable to the appellant, he 
and his representative, if any, should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


